DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                JACK ARONOWITZ and JOHN LUMLEY,
                          Appellants,

                                     v.

      ANTIQUERS AERODOME, INC., RICHARD DRESSNER,
  WILLIAM BOWER, MICHAEL HELM, TOM STOUT, DR. IRA FINE,
     RICHARD PREISER, MICHAEL DOWNS, PEGGY THOMAS,
    PEGGY PREISER, JOHN VAN LENNEP, ERIC LARSON, and
          ELAINE LUIZ a/k/a ELAINE LIGNELLI a/k/a
                  ELAINE LUIZ FERREIRA,
                         Appellees.

                               No. 4D18-634

                            [January 9, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Lisa    S.   Small,     Judge;   L.T.    Case     No.
502016CA012505XXXMB.

   Kevin P. Mason of KPM Law Firm, P.A., Boca Raton, for appellants.

   Therese A. Savona of Cole, Scott & Kissane, P.A., Orlando, for appellees.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.